         Case 1:18-cv-10874-DPW Document 57 Filed 07/16/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


 PROTECT DEMOCRACY PROJECT, INC.,
 BRENNAN CENTER FOR JUSTICE AT
 NEW YORK UNIVERSITY SCHOOL OF
 LAW, MICHAEL F. CROWLEY, AND
 BENJAMIN WITTES,

                       Plaintiffs,
                                                    Case No. 1:18-cv-10874-DPW
        v.

 U.S. DEPARTMENT OF JUSTICE, U.S.
 DEPARTMENT OF HOMELAND
 SECURITY, WILLIAM PELHAM BARR in
 His Official Capacity as Attorney General of
 the United States, and CHAD WOLF in his
 Official Capacity as Acting Secretary of the
 U.S. Department of Homeland Security,

                       Defendants.



                 MOTION FOR LEAVE TO WITHDRAW APPEARANCE

       Pursuant to Local Rule 83.5.2(c), Jamila G. Benkato, of the Protect Democracy Project,

respectfully moves for leave to withdraw her appearance for Plaintiffs in this matter. Ms. Benkato

will be ending her employment with the Protect Democracy Project this month and will be

succeeded in this matter by her colleagues Justin Florence and Benjamin Berwick and co-counsel

Meaghan VerGow and Shane A. Hunt of O’Melveny & Myers LLP, who will continue their

appearance, and by Deana El-Mallawany of the Protect Democracy Project, who has filed a notice

of appearance for Plaintiffs. Dkt. 56. In an email on July 7, 2020, the Protect Democracy Project

informed Plaintiffs of Ms. Benkato’s intended withdrawal from this matter. Plaintiffs will not be

materially adversely affected by Ms. Benkato’s withdrawal.




                                                1
        Case 1:18-cv-10874-DPW Document 57 Filed 07/16/20 Page 2 of 3




Dated: July 16, 2020               Respectfully submitted,

                                   /s/ Jamila G. Benkato
                                   Jamila G. Benkato
                                   The Protect Democracy Project, Inc.
                                   Pro Hac Vice
                                   2020 Pennsylvania Avenue, NW, Suite #163
                                   Washington, DC 20006
                                   Telephone: (202) 579-4582
                                   Facsimile: (929) 777-8428
                                   jamila.benkato@protectdemocracy.org

                                   Justin Florence (Mass. Bar No. 667129)
                                   Benjamin L. Berwick (Mass. Bar No. 679207)
                                   Deana El-Mallawany (Mass. Bar No. 674825)
                                   The Protect Democracy Project, Inc.
                                   15 Main St., Ste. 312
                                   Watertown, MA 02472
                                   Telephone: (202) 579-4582
                                   Facsimile: (929) 777-8428
                                   justin.florence@protectdemocracy.org
                                   ben.berwick@protectdemocracy.org
                                   deana.el-mallawany@protectdemocracy.org

                                   Meaghan VerGow
                                   O’MELVENY & MYERS LLP
                                   Pro Hac Vice
                                   1625 Eye Street, N.W.
                                   Washington, DC 20006
                                   Telephone: (202) 383-5300
                                   Facsimile: (202) 383-5414
                                   mvergow@omm.com

                                   Shane A. Hunt
                                   O’MELVENY & MYERS LLP
                                   Pro Hac Vice
                                   Times Square Tower
                                   7 Times Square
                                   Telephone: (212) 326-2000
                                   Facsimile: (212) 326-2061
                                   shunt@omm.com

                                   Counsel for Plaintiffs




                                      2
         Case 1:18-cv-10874-DPW Document 57 Filed 07/16/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing.

                                                       /s/ Jamila G. Benkato
                                                       Jamila G. Benkato

Dated: July 16, 2020




                                                  3
